                            ifn tl^e ?l9mteb        IBts(tntt Court
                            for tfie ^outfiem liBtOtrtct of ^^eorgta
                                        iSmnoiottk Bibtoton

              KAREN L. HAVEN,

                          Plaintiff,
                                                               NO. 2:13-CV-00090
                     V.



              THE BOARD OF TRUSTEES OF THREE *
              RIVERS REGIONAL LIBRARY SYSTEM      *
              AND LINDA KEAN,                     *

                          Defendants.



                                                 ORDER



                     Before the Court is Defendant The Board of Trustees of Three


              Rivers Regional Library System's Motion for Summary Judgment. This

              Motion has been fully briefed and is ripe for review.           For the

              following reasons. Defendant's Motion with respect to Plaintiff's

              age    discrimination    claim   under   the   Age   Discrimination   in

              Employment Act, 29 U.S.C. §§ 621-34 (2018) {^^ADEA"), is GRANTED.

              Defendant's Motion with respect to Plaintiff's retaliation claim

              under the ADEA is DENIED.


                                               BACKGROUND


                I.     Factual Background

                     Plaintiff Karen Haven began working as a certified librarian

              for the Three Rivers Regional Library System {^'Three Rivers") in


A0 72A
(Rev. 8/82)
1999.     Defendant's Statement of Undisputed Facts, Dkt. No. 23-1

SISI 12, 18.^        Three Rivers is the regional library system over

Brantley, Camden, Charlton, Long, Mclntosh, and Wayne counties.

Id. SI 1.     Linda Kean, has been the Director of Three Rivers since

taking over on January 1, 2010.            Id. SISI 1, 13.

        In 2011, the State of Georgia informed Three Rivers that it

would be providing approximately $200,000 less in funding for the

regional library system for the fiscal year 2012.                 Id. SI 15.    As

a result, Kean had to reduce spending to meet the new budget.                   To

absorb a budget cut that large, Kean had to cut personnel, and

because librarian salaries were the bulk of Three River's personnel

budget, Kean decided to cut three librarian positions.                 Id. SISl 16-

17,   20.       At   the   time.   Three   Rivers   employed    four    certified

librarians who performed library functions: Plaintiff (age 51),

Jamie Wendt (age 50), Ceil Smith (age 41), and Mareen Hersey (age

63). 2      Id. SI 18.     Kean decided to lay-off Wednt because he was

responsible for the talking book center, which was closing.                    Id.

SI 21.   Kean testified that she thought the next logical choice was

Hersey because she often had trouble finding work for Hersey to do

since she was responsible for special projects and assisting Haven




1 Throughout this Order, the Court cites only those statements in Defendant's
Statement of Undisputed Material Facts that Plaintiff explicitly admits.

2 Kean was born in 1957, so in 2011 she was age 54 or 55.      Dkt. No. 23-1 f 1.

                                           2
with cataloguing.      Dkt. No. 32-2 at 33.     Hersey also did not have

experience in information technology (^^IT").          Dkt. No. 23-1 SI 23.

     This narrowed down the final lay-off decision to Smith and

Plaintiff.      Both Plaintiff and Smith were performing essential

functions for Three Rivers.       Id. SI 25.   Plaintiff was responsible

for cataloging, and Smith was responsible for IT, which meant that

the remaining employee would need to cover both areas.^            Id.   Kean

testified that she chose to retain Smith because Smith had prior

cataloging experience while Plaintiff did not have the necessary

IT experience, and she also considered the fact that Plaintiff had

documented reprimands in her personnel file while Smith's file had

no such reprimands.      Dkt. No. 32-2 at 39-41; Dkt. No. 32-1 at 70.

     As far as Plaintiff's IT experience, it is true that Plaintiff

had a master's degree in Library and Information Studies and had

performed IT work when she first started with the library about

ten years earlier.     Plaintiff's Statement of Additional Undisputed

Material Facts, Dkt. No. 30-2 SI         Dkt No. 34-1 at 38-39.     However,

Plaintiff did not perform IT functions for very long.                Shortly

after Plaintiff was hired. Lee Moon took over the IT work at that

time because Plaintiff did not have a background in IT networking



3 Kean did hire Amanda Barker to take over as the IT librarian about a year
after the reduction-in-force when funding stabilized. Dkt. No. 32-1 at 31, 69.
In addition. Three Rivers used an outside contractor for extraordinary IT
issues.   Id. at 69.
 Throughout this Order, the Court cites only those statements in Plaintiff's
Statement of Additional Undisputed Material Facts that Defendant explicitly
admits.
issues.5   Dkt. No. 34-1 at 38-39.         Now, ten years later, Smith was

in charge of IT functions at the library at the time of Kean's

reduction-in-force (^^RIF") decision. Dkt. No. 23-1 2 25; Dkt. No.

32-1 at 70.


     As    for   the   documented   performance    issues    in   Plaintiff s

personnel file, the file contained the following entries in 2011:

     A February 2006 letter from a prior director counseling
     Plaintiff about an ^'unprofessional, antagonistic, and
     unconstructive" e-mail that Plaintiff had sent.

     An October 22, 2009, verbal notice from a prior director
     to Plaintiff regarding speaking to the press about
     library matters.

     An October 22, 2009, verbal notice from a prior director
     to Plaintiff for violating library policy by contacting
     a library trustee.

     A May 2011 conversation between Kean and Plaintiff
     regarding Kean's concerns about Plaintiff's performance,
     specifically Plaintiff being behind in cataloguing.
     A May 2011 conversation between Kean and Plaintiff
     regarding Kean finding boxes of books that Plaintiff had
     failed to catalogue and distribute to the libraries in
     the Three Rivers system.

     A June 6, 2011 counseling notice issued by Kean to
     Plaintiff for violating library policy by sending an
     email soliciting money without approval from Kean.

Dkt. No. 23-1 11 48-51, 55, 58.         Kean did not find any reprimands

in Smith's file and considered her to have an excellent performance

record.    Dkt. No 32-1 at 70; Dkt. No. 32-2 at 35.           Based on these




5 Plaintiff also testified that she did not apply for a IT position that became
available after her employment with Three Rivers ended because "IT was not [her]
strength." Dkt. No. 34-1 at 61.

                                       4
reasons, Kean informed Plaintiff on June 10, 2011, that she was

being laid-off because of budget cuts.         Dkt. No. 23-1 5 28.

     About a month later, on or about July 18, 2011, the United

States   Equal Employment Opportunity Commission             (EEOC)    sent a

notice to Three Rivers that Plaintiff had filed a charge of age

discrimination against the library.          Id. 5 29.      About two weeks

later on August 2, 2011, counsel for Three Rivers sent a letter to

Plaintiff advising that it would be in Plaintiff's best interest

to drop her discrimination claim.            Dkt. No. 30-2 SI 16.           The

following day, August 3rd, Kean added six pages of new handwritten

notes about Plaintiff into Plaintiff's personnel file.                Dkt. No.

30-2 SI 17.    The August 3rd notes included comments about Plaintiff

giving incorrect accounts of processing supplies such as tape.

Plaintiff allowing staff to take materials home resulting in

missing materials. Plaintiff not being able to remain current in

her cataloging workload. Plaintiff having difficulty working with

venders.      Plaintiff   attempting   to   attend    a   cataloging    summit

without prior approval from Kean, Plaintiff refusing to train a

new employee to do copy cataloging because she did not think the

new employee was capable, and Plaintiff employing her niece while

allowing the niece to eat and take coffee breaks during work hours.

Dkt. No. 34-4 at 10-15.


     During the month of August, Plaintiff applied for a position

with the State Library of North Carolina.            Dkt. No. 30-2 SI 18.    In
the application, Plaintiff gave Grant Pair, the hiring director at

the   North   Carolina library, permission to contact Kean             as an

employment reference.       Dkt. No. 30-2 5 22; Dkt. No. 23-1 SI 31.

Pair called Kean to ask if she would answer some questions about

Plaintiff who they were considering for a position, but Kean

declined.     Dkt. No. 30-2 SI 25.      Rather than state a reason for

declining, Kean suggested that Pair could make a request for

Plaintiff's personnel file.®        Id. SISI 26-27; Dkt. No. 23-1 SI 36.

Pair had no reason to request the file but for Kean's suggestion.

Dkt. No. 30-2 SI 27.    On October 19, 2012, as Kean instructed. Pair

sent an email requesting a copy of Plaintiff's personnel file.

Id. SI 28.    That same day, Kean added two more pages of handwritten

notes which included derogatory comments and complaints about

Plaintiff.     Id. SI 29.    The comments included that Plaintiff was

not following ''TRRLS cataloging procedure," was allowing libraries

to order materials through a different '^sign in" to avoid a $4.00

charge, and as a result ^^thousands of books . . . were waiting to

be cataloged and sent to member libraries."           Dkt. No. 34-4 at 16-

17.   Kean exclaimed in the notes that 'Mn]o wonder our cataloging

department was never current while Karen Haven was in charge of

the department."     Id. (emphasis in original).         The following day.



® Kean stated in her deposition that Pair was the one who brought up the
personnel file first, but the parties agree that Kean suggested to Pair that he
could request the file. Dkt. No. 32-1 at 91-92; Dkt. No. 30-2 21 26-27; Dkt.
No. 35-1 22 26-27.
Kean replied to Pair's email letting him know that she had received

his open records request and was working on it.                Dkt. No. 30-2

SI 30.     After receiving and reviewing Plaintiff's personnel file,

Pair decided not to recommend Plaintiff for the Data Specialist

position for which she had applied. Id. SI 31.          Pair testified that

although '^there was no one document" that caused him to not

recommend Plaintiff, he also stated he was concerned about the

notes he saw in her personnel file, specifically the                  -mails

[and] notes."       Dkt. No 30-2 SI 33; Dkt. No. 34-3 at 14.               Pair

testified that he did not recommend Plaintiff after reviewing her

file     because   he   questioned   her    professional     judgment in    not

informing him about the negative relationship with her former

employer.      Dkt. 34-3 at 15-17.

   II.     Procedural History

         After not receiving the job in North Carolina, Plaintiff

amended her EEOC charge to include a claim of retaliation on or

about February 24, 2012.         Dkt. No. 1 SI 10.       She commenced this

action against Three Rivers and Kean on July 10, 2013.              Plaintiff

sued Three Rivers for age discrimination and retaliation under the

ADEA.      She sued Kean for tortious interference with employment

relationships.

         This Court issued an initial order granting Defendant Kean's

motion for summary judgment as to the tortious interference with

employment     relationships    claim      and   dismissed   Plaintiff s    two
claims against Three Rivers under the ADEA for lack of subject

matter   jurisdiction      finding    that    Three     Rivers    had     sovereign

immunity from suit.        Dkt. No. 37.       Plaintiff appealed, and the

Eleventh Circuit vacated and remanded this Court's initial order

holding that a district court cannot rely on a plaintiff s failure

to oppose a defendant's contention that it was an ^'arm of the

state" for Eleventh Amendment immunity purposes.                   Dkt. No. 52.

The Eleventh Circuit remanded the case for this Court to decide

the Eleventh Amendment "arm of the state" issue, and this Court

found that Three Rivers was not an arm of the state for Eleventh

Amendment purposes.        Dkt. No. 65.        Thus, Three Rivers was not

immune from suit.


      Plaintiff did not appeal the Court's grant of summary judgment

with respect to the claim against Kean for tortious interference.

Therefore, that judgment remains final, and only Plaintiff's two

claims against Three Rivers under the ADEA remain to be adjudicated

on the merits.


                                LEGAL STANDARD


      Summary judgment is required where "the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                     Fed. R. Civ. P.

56(a).   A fact is "material" if it "might affect the outcome of

the   suit   under   the   governing    law."      FindWhat       Inv'r    Grp.   v.

FindWhat.com,    658   F.3d   1282,    1307     (11th    Cir.     2011)    (quoting

                                       8
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).       A

dispute is ^^genuine" if the ^^evidence is such that a reasonable

jury could return a verdict for the nonmoving party."       Id.   In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.    Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000).

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.    Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The movant must show the court

that there is an absence of evidence to support the nonmoving

party's case.   Id. at 325.     If the moving party discharges this

burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.     Anderson, 477 U.S. at 257.

     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant ^^may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ^overlooked or ignored' by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence."   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).   Second, the nonmovant ^'may come forward with

additional evidence sufficient to withstand a directed verdict
motion at trial based on the alleged evidentiary deficiency." Id.

at 1117.   Where the nonmovant attempts to carry this burden instead

with   nothing   more   "than   a   repetition   of    his    conclusional

allegations, summary judgment for the [movant is] not only proper

but required." Morris v. Ross, 663 F.2d 1032, 1033-34 (llth Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                DISCUSSION


       Plaintiff brings two separate claims against Defendant for

age discrimination and retaliation under the ADEA. "The ADEA makes

it ^unlawful for an employer to fail or refuse to hire or to

discharge any individual or otherwise discriminate against any

individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual's age.'"

Chapman v. AI Transp., 229 F.3d 1012, 1024 (llth Cir. 2000)

(quoting 29 U.S.C. § 623(a)(1)). The ADEA applies to "individuals

who are at least 40 years of age." 29 U.S.C. § 631 (a).           The ADEA

also prohibits employers from retaliating against employees who

"opposed any practice made unlawful by this section .

§ 623(d)(1).       An    employee    aggrieved    by    its     employer's

discrimination or retaliation "may bring a civil action in any

court of competent jurisdiction" for legal or equitable relief.

§ 623(c)(1).




                                    10
     I.     ADEA Discrimination Claim

          To prove a claim of age discrimination under the ADEA,

Plaintiff must establish that her age was the ''but-for" cause of

the adverse employment action, and she can do this through direct

or    circumstantial      evidence   of    discrimination.    Liebman    v.

Metropolitan Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015).

In the absence of direct evidence of discrimination, courts utilize

the burden-shifting framework established in McDonnell Douglas

Corp. V. Green, 411 U.S. 792 (1973).           Chapman, 229 F.3d at 1024.

Under this framework, a plaintiff must first establish a prima

facie case of discrimination.

          To make out a prima facie case under the ADEA, a plaintiff

must show the he ^'(1) was a member of the protected age group, (2)

was subject to adverse employment action, (3) was qualified to do

the job . . . and (4) was replaced by a younger individual." Benson

V. Tocco, Inc., 113 F.3d 1203, 1207-08 (11th Cir. 1997) (citations

omitted). But, this prima facie rule is altered in cases involving

a reduction-in-force because in an "'RIF" situation, ''employers

rarely seek replacements for the discharged employee."              Mitchell

V. City of LaFayette, 504 F. App'x 867, 870 (11th Cir. 2013); see

Benson, 113 F.3d at 1208.            In such cases, the plaintiff must

demonstrate      the following: "(1) he was in a protected age group;

(2) he was adversely affected by an employment decision; (3) he

was       qualified for   his   current   position   or to assume    another

                                      11
position at the time of discharge; and (4) the evidence could lead

a factfinder reasonably to conclude that the employer intended to

discriminate on the basis of age."         Mitchell, 504 F. App'x at 870;

see Benson, 113 F.Sd at 1208. ''In order to satisfy the last prong,

the plaintiff must produce some evidence that the employer did not

treat   him   neutrally   with   respect    to   his   age,    but, instead,

discriminated based upon it."      Mitchell, 504 F. App'x at 870.

     If the plaintiff can establish a prima facie case, the burden

of production shifts to the defendant to show a non-discriminatory

reason for the adverse employment action.              Chapman, 229 F.Sd at

1035.    If the defendant can provide such a reason, the burden

shifts back to Plaintiff to prove that the reason given by the

defendant was mere pretext for discrimination.           Id.   Provided that

the proffered reason is "one that might motivate a reasonable

employer, an employee must meet that reason head on and rebut it,
and the employee cannot succeed by simply quarreling with the

wisdom of that reason."      I^ at 1030 (11th Cir. 2000).           In other

words, the Court does not sit as a "super-personnel department

that reexamines an entity's business decisions." Id. (citations

omitted).     Rather, the Court is "solely concerned with 'whether

unlawful discriminatory animus motivate[d] a challenged employment

decision.'"     Mitchell, 504     F. App'x at 871 (11th Cir. 2013)

(quoting Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d

1354, 1361 (11th Cir.1999).

                                    12
    In this case. Plaintiff relies on circumstantial evidence,

which    makes   the   McDonnell   Douglas    burden-shifting   framework

appropriate.     Furthermore, this case involved the laying-off of
three librarians as part of an RIF due to a decreased budget.

While it is true that Smith took over Plaintiff's cataloging

responsibilities. Smith was the only librarian left at Three Rivers
and was responsible for all of the IT issues—something that
Plaintiff was not responsible for.           In other words, this was•an

RIF situation where Smith began a new position with combined

responsibilities of cataloguing and IT functions, not a situation
where Plaintiff was fired and replaced.          Thus, the altered prima

facie standard is applicable.

        Here, the Court finds that the first three elements of the

prima facie case are met.      Where Plaintiff fails to make out his
prima facie case is element number four.         First, Plaintiff failed
to even address the prima facie case in her response to Defendant's

motion for summary judgment, deciding to jump directly into a

pretext argument instead. See Davis v. Mgmt. Tech., No. 1:03-CV-
118 (WLS), 2005 WL 2406059, at *4 (M.D. Ga. Sept. 28, 2005)

(granting summary judgment in favor of the defendant where the

plaintiff failed to address the prima facie case argument and
instead skipped straight to pretext prong of the analysis), aff'd,

193 F. App'x 872 (11th Cir. 2006).        Second, even if Plaintiff had

addressed the prima facie case issue, the record fails to show

                                     13
facts that would allow a reasonable jury to conclude that Defendant

intended to discriminate        on the     basis of age in laying off

Plaintiff.    The record is devoid of any evidence of any negative

or discriminatory comments about age made by Kean or others at

Three Rivers.^ See Dkt. No. 23-1 1 73 (''Plaintiff is not aware of

any ageist comments made by Kean.").             The only evidence that
Plaintiff could point to on this issue is the fact that she, at

the age of 51, was laid-off while Smith, at the age of 41, was
retained as the only remaining librarian.          But, in the context of

an RIF, this fact alone would not be enough to allow a reasonable

jury to find that Defendant intended to discriminate on the basis
of age in reaching the decision of who to retain and who to lay
off.


       Even if Plaintiff could meet the prima facie case element.

Defendant presents a legitimate non-discriminatory reason for
laying off Plaintiff while retaining Smith.            Kean testified that
she decided to lay-off Plaintiff instead of Smith because of

Smith's better IT experience and clean personnel file.                   Kean

explained that she had to layoff librarians to get within the


^ Plaintiff states in her Statement of Undisputed Facts that ''Kean wanted to
get rid of what 'she referred to [as] the older librarians,' and 'bring young
people in.'" Dkt. 30-2 5 8. However, as correctly pointed out by Defendant,
Plaintiff's deposition contradicts this statement because it makes clear that
this comment was allegedly made by Leslie Jones who was a previous director of
Three Rivers, and it is therefore irrelevant because Leslie Jones was no longer
the director of Three Rivers when Plaintiff was let go. Additionally, even if
the statement was relevant, it is double-hearsay because Plaintiff claims that
she heard other people say they heard Jones make this comment. Thus, this
alleged statement has no bearing on the prima facie case.
                                      14
$200,000 budget cut.         She had already decided to lay-off two of

the other four librarians, Wendt and Hershey, which narrowed the

decision to Smith and Plaintiff.           In deciding who to retain, Kean

stated that she needed a librarian who could handle both the

cataloging and IT responsibilities of the office. While both had
cataloging experience. Plaintiff had not handled the IT functions
in approximately ten years and had only dealt with IT functions
for a short time when she was initially hired.              Plaintiff admitted

that she did not have experience in IT network issues and stated

that IT was not her strength.            In addition to deciding that Smith

could    better     handle   both   of    these   functions    as   the   single

librarian, Kean also noted that while Plaintiff s personnel file

contained various documentations of performance problems. Smith's

file did not contain any such documentations. Thus, based on these

nondiscriminatory reasons, Kean decided to lay-off Plaintiff.

        Because Defendant articulated a legitimate non-discriminatory

basis for its decision to lay—off Plaintiff, Plaintiff would have

to   show    that    this    articulated      basis   was    pretext   for   age

discrimination. Even assuming arquendo that Plaintiff established

a prima facie case. Plaintiff has not met her burden on pretext.

At the outset. Plaintiff faces a tough burden to show pretext

because Kean, who laid-off Plaintiff, was older than Plaintiff.

See Vahey v. Philips Elecs. N. Am. Corp., 461 F. App'x 873, 875

{11th Cir. 2012) CMA] plaintiff alleging age discrimination by

                                         15
decisionmakers over age 40 faces a Mifficult burden' because such

decisionmakers   ^are   more   likely   to   be   the   victims   of   age

discrimination than its perpetrators.'") (quoting Elrod v. Sears,

Roebuck and Co., 939 F.2d 1466, 1471 (11th Cir. 1991)).            First,

Plaintiff argues that there is a genuine dispute of material fact

as to why Plaintiff was discharged claiming that Plaintiff was

told she was let go as a part of an RIF due to budget cuts without

any mention of her job performance.      However, the record is clear
that Kean had to lay-off employees due to budget cuts and in

deciding who to lay-off, she looked to different factors including
performance issues.     Plaintiff was not fired for job performance

issues; she was let go due to budget cuts that required Kean to

consider performance and other job-related issues in deciding who

to retain.


     Second, Plaintiff challenges Defendant's proffered reason

that she had no recent IT experience arguing that Plaintiff was

the ''IT person" when she was hired and that she has a master's

degree in Library and Information Services. She also mentions the
fact that Three Rivers hired an IT person after laying off Kean

and contracted with an out-of-network person for IT issues.            But,

Plaintiff fails to mention the facts that Lee Moon took over IT

functions shortly after Plaintiff was hired and that Plaintiff had

not been the "IT person" in about ten years. At the time Plaintiff

was let go. Smith, not Plaintiff, was already in charge of IT

                                   16
functions.     Plaintiff also admits in her deposition that she did

not have experience with IT network issues, and in regard to the

IT person hired almost a year after Plaintiff was laid-off.

Plaintiff did not apply for that position because IT was not her

strength. As for the outside IT contractor, Kean explained in her
deposition that the contractor has always been used for issues

that required more in-depth IT experience than the IT librarian
could handle.


     Finally, Plaintiff argues that her file did not contain any

documented performance issues before June 10, and that any issues

in the file before that date related to issues she raised while

advocating on the behalf of others.      Plaintiff's argument on this

point     is   squarely   contradicted   by   the   documentations   of
performance issues and policy violations in her file. See supra at

4.   In addition. Plaintiff does not dispute the fact that Smith

did not have any documented performance issues in her file.

        Here, Plaintiff fails to show that a reasonable factfinder

could find that Defendant's asserted reason for laying her off was

pretext for discrimination.       Her arguments fail to show actual

discrimination or undermine the non-discriminatory reasons given

by Defendant; rather. Plaintiff's arguments ask the Court to

question the wisdom or business judgment of Defendant's decision.

For these reasons. Defendants Motion for Summary Judgment with



                                   17
respect to Plaintiff's claim of age discrimination under the ADEA

is GRANTED.


  II.    ADEA Retaliation Claim

       Retaliation claims under the ADEA are also analyzed under the

McDonnell Douglas burden-shifting framework.           See Trask v. Sec'y,

Dep't of Veterans Affairs, 822 F.3d 1179, 1193-94 (llth Cir. 2016)

(applying the burden—shifting framework to analyze a plaintiff s
retaliation claim under Title VII and the ADEA).              To establish a

prima facie case of retaliation, the plaintiff must show a ^^(1)
statutorily protected expression, (2) [an] adverse employment

action, and (3) a causal link between the protected expression and

the adverse action."       Goldsmith v. City of Atmore, 996 F.2d 1155,

1163 (llth Cir. 1993) (applying burden-shifting framework in Title

VII case); see Penninqton v. City of Huntsville, 261 F.3d 1262,

1269 (llth Cir. 2001) (^MW]e typically apply legal standards

developed in Title VII and ADEA cases interchangeably."); Coles v.

Post Master Gen. United States Postal Servs., 711 F. App'x 890,

896 (llth Cir. 2017) (quoting Gomez-Perez v. Potter, 553 U.S. 474,

479,    487   (2008))     (''''The   ADEA    federal-sector   provision   was

patterned directly after Title VII's federal-sector discrimination

ban' and bars retaliation against federal employees 'based on the

filing of an age discrimination complaint.'"); see also Trask, 822

F.3d at 1193-94.        To establish a "causal link" a plaintiff "need

only establish that the protected activity and the adverse action

                                        18
were not wholly unrelated" and ''[a]t minimum . . . must generally

establish that the employer was actually aware of the protected

expression    at    the    time   it   took    adverse      employment     action."

Goldsmith^ 996 F.2d at 1163.

     In    this    case.   Plaintiff    asserted      a   statutorily     protected

expression by filing a charge with the EEOC and notifying her

former    employer    of    the   action.          Plaintiff    has     also   likely

experienced an adverse employment action in the negative notes

that were added to her personnel file after she was laid-off, but

at the very least, it is a jury issue.               Defendant argues that the

first note added on August 3rd cannot be considered an adverse

employment action because it would be unreasonable to assume that

such a note could have an impact months later when Pair requested

the personnel file from Kean.          However, while it might be difficult

for Plaintiff to show that Defendant wrote the note with the intent


of harming Plaintiff's future employment opportunities, in light

of the evidence that Kean is the one who suggested sending the

file to Pair, the note added about two weeks after Defendant was

notified   about the       EEOC charge       and   the    day   after   Defendant's

counsel encouraged Plaintiff to drop the EEOC claim could lead a

reasonable juror to infer that this note was an adverse employment

action intended to retaliate against Plaintiff.                  Furthermore, the

fact that Plaintiff was no longer employed by Defendant does not

mean that the notes cannot be considered adverse employment actions

                                        19
because even former employers can take adverse actions against

their former employees.   See Robinson v. Shell Oil Co./ 519 U.S.

337, 339 (1997) (finding former employees included within Title

VII's retaliation provision where a former employer gave a negative

job reference for one of its former employees); Sherman v. Burke
Contracting, Inc., 891 F.2d 1527, 1532 (11th Cir. 1990) (holding

that former employees can sue for retaliation), superseded by

statute on other grounds. Civil Rights Act of 1991, 105 Stat. 1071.

     As for the third element of a causal link. Plaintiff has

pointed to evidence of temporal proximity of the notes added to
her file and of the fact that Kean suggested that Pair request

Plaintiff's personnel file. Here, Plaintiff has to show only that

Kean adding notes to her file after Plaintiff was laid-off was not

wholly unrelated to Plaintiff's EEOC charge. Here, Kean added the
August 3rd note to Plaintiff's file about two weeks after Plaintiff
filed the EEOC charge and the day after Defendant's counsel

encouraged Plaintiff to drop the EEOC charge.

     Defendant argues that any causal inference from the close

proximity the notice of the EEOC charge and the August 3rd note is
severed by the intervening event that Kean was made aware of

problems with Plaintiff's performance that Kean did not know about
while Plaintiff was employed.    To support this point. Defendant

cites Wu V. Southeast-Atlantic Beverage Corp., 321 F. Supp. 2d

1317, 1337 (N.D. Ga. 2004). There, during the roughly five months

                                 20
after the employee filed an EEOC complaint, the employer received
complaints about the employee, suspended the employee because of
the complaints, learned of more problems about the employee during
the suspension, and as a result, terminated the employee.                   The
district court found that these intervening events dispelled any

inference    of   a   causal    link    created    by    temporal    proximity.

Defendant also cites Spence v. Panasonic Copier Co., 46 F. Supp.

2d 1340 (N.D. Ga. 1999). There, after allegedly complaining about
discrimination in either June or August (a protected activity),

the employee failed to meet sales quotas and was warned about the
quotas in September and October before being terminated at the end
of October.       The district court found that these intervening

factors barred an inference of causation.

     In this case. Plaintiff's alleged intervening factor is

Kean's finding out about new information regarding Plaintiff s

work performance that Kean wanted to add to the personnel file for

her own benefit.      This assertion is not enough to sever the causal

inference based on temporal proximity.             Writing a new six-page-

long note of negative comments in the file after an employee has
already been let go, about two weeks after learning that the
employee has filed a suit with the EEOC, and a day after your

attorney encouraged the employee to drop the suit could allow a

reasonable    juror     to     find    causation   and     thus     retaliation.

Furthermore, the cases cited by Defendant involved intervening

                                        21
actions by th© ©niployee that justifisd the adverse action; here,

the   alleged   intervening   act   involved   Kean   learning   of   new

information, not any new conduct by Plaintiff to warrant some

adverse action.    Lastly, just because Kean had documented other

issues about Plaintiff before Plaintiff was let go does not, as

Defendant argues, undermine the possible inference of causation
from the temporal proximity of six pages of new notes added after

Plaintiff was let go.     In other words, a reasonable juror could

still find an inference of causation based on the approximately

two-week temporal nature of the August 3rd note even if Plaintiff

had notes in her personnel file before she was fired.

      Kean also added a note to Plaintiff's file on October 19th,

the same day that Pair contacted Kean to request Plaintiff's
personnel file. Defendant argues that this note cannot as a matter

of law show a causal connection because it was written three months

after Plaintiff filed her EEOC charge in July.         While it is true

that the Eleventh Circuit has stated that 'Ma] three to four month

disparity between the statutorily protected expression and the
adverse employment action is not enough" to show causation, Thomas

V. Cooper Lighting, Inc., 506 F.Sd 1361, 1364 (11th Cir. 2007), we

are not left with mere temporal proximity as the only evidence of

retaliation in this case.      While the timing of the October 19th

note alone might not give rise to an inference of causation, read

in light of the facts that it was the second set of negative and

                                    22
disparaging coininents added to Plaintiff s file after her being let
go and after filing her EEOC charge, that Kean is the one who
suggested the personnel file to Pair, and that the October 19th
note was added to the file the saitie day that Pair emailed Kean

requesting Plaintiffs personnel file, the Court cannot say as a
matter of law that a reasonable jury could not infer a causal link

based on the combination of these facts.      Indeed, a reasonable

juror could find that in light of all of these facts, a note added
2-j[ght before sending the file to a new potential employer
emphasizing that ^^[n]o wonder our cataloging department was never

current while Karen Haven was in charge of the department," was

not wholly unrelated to the previously filed EEOC charge, thus
establishing a causal link and a prima facie case of retaliation.
Dkt. No. 34-4 at 16-17 (emphasis in original).

     Assuming a reasonable jury finds that Plaintiff has met the
prima facie case. Defendant has articulated a legitimate non-
retaliatory reason for adding the notes.     Defendant asserts that
Kean added the August 3rd note because she was made aware of
problems that were uncovered with Plaintiff s performance after
she was let go and wanted to document them in case the budget ever
increased and Plaintiff was being considered for a future position.

As for the October 19th note, Kean asserts that she added the note

for the same reason after a managers' meeting that happened to be



                                 23
on th© sain© day that Pair ©inail©d K©an ir©<5u©sting Plaintiff s
p©rsonn©l fil©.

     B©caus©      D©f©ndant     could    articulat©     a   l©gitimat©    non-

r©taliatory r©ason for th© not©S/ th© Court turns to th© final
prong of pr©t©xt. Und©r this prong (assuming Plaintiff has shown
a prima faci© cas©), th© Court finds that Plaintiff has shown
evid©nc©   such    that   a    r©asonabl©      juror   could   conclud©   that

D©f©ndant's ass©rt©d non—retaliatory reasons for th© notes were

actually pretext for retaliation in response to th© filing of th©
EEOC charge.      First, while Defendant is correct that Plaintiff
never uses the word "'pretext" in her reply. Plaintiff does address

the asserted non-retaliatory reason and presents argument as to

why that reason does not hold water.             Second, both parties agree
that Kean suggested to Pair that he could request Plaintiff's
personnel file and that Pair had no reason to request the file but
for Kean's suggestion.         This is significant because a reasonable
jury could find Kean's suggestion as evidence of a desire to
retaliate against Plaintiff when combined with the fact that Kean

added more notes to the file the same day that Pair emailed Kean

requesting Plaintiff's file.            Defendant argues that this dispute
is irrelevant because the second note was too far removed from the

EEOC charge to create an inference of retaliation.               For the same

reasons    as discussed       above, the      Court rejects    this   argument.

Third, the length of the notes added after Plaintiff was laid off

                                         24
and the negative and disparaging language could lead a reasonable
jury to find that this language was specifically added to harm
Plaintiff's future employment.       Finally/ the timing of the notes

being added could also lead a reasonable jury to decide that the
reason given by the Defendant was pretext. Adding one note about
two weeks after getting notice of the EEOC charge and the day after
Defendant's counsel encouraged Plaintiff to drop the charge and a

second note the same day that Pair, requested Plaintiff's personnel

file is at minimum suspicious timing, and a juror could find that

suspicious timing combined with the other facts of this case as
evidence that Defendant's proffered reason for the notes was

pretext for retaliation.

     For   these   reasons.    Defendant's    Motion     with   respect   to

Plaintiff's ADEA claim for retaliation is DENIED.

                                CONCLUSION


     Defendant's   Motion     for   Summary   Judgment   with   respect to

Plaintiff's age discrimination claim under the ADEA is GRANTED.

Defendant's motion with respect to Plaintiff's retaliation claim

under the ADEA is DENIED.

     SO ORDERED, this 18th day of October, 2018.




                                    HON.^ISA GODBEU WOOD, JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA


                                     25
